Opinion by
Walker, R. S., P. J.
§ 1035. Damages; attorneys’ fees not allowable as, ■when. In a suit for damages for the wrongful seizure and conversion of property, attorneys’ fees for prosecuting the suit for damages are not recoverable as a part of plaintiff’s damages. [Landa v. Obert, 45 Tex. 539; R. R. Co. v. Oram, 49 Tex. 341; Wallace v. Finberg, 46 Tex. 35.] Other questions discussed in this case had relation to matters of pleading and evidence, and beyond this particular case are not considered of any practical importance.
Reversed and remanded.